Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of the 28th day of April, 2014 (the
“Agreement”), to the Credit Agreement and the other Loan Documents referred to
below is entered into by and among THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BARCLAYS BANK PLC, THE ROYAL BANK OF SCOTLAND PLC, SCOTIABANK (IRELAND) LIMITED,
BANK OF AMERICA N.A., WELLS FARGO BANK NATIONAL ASSOCIATION and MANUFACTURERS
AND TRADERS TRUST COMPANY (each a “New Lender” and collectively, the “New
Lenders”), WILLIS SECURITIES, INC., a Delaware corporation (the
“Broker/Dealer”), the several banks and other financial institutions from time
to time party hereto (collectively, the “Lenders”) and SUNTRUST BANK, in its
capacity as Administrative Agent for the Lenders (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Broker/Dealer, the Lenders and the Administrative Agent are parties
to a certain Revolving Note and Cash Subordination Agreement, dated as of
March 3, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Credit
Agreement);

WHEREAS, pursuant to Section 5 of Rider A to the Credit Agreement, the
Broker/Dealer has notified the Administrative Agent that the Broker/Dealer
proposes to increase the Commitments under the Credit Agreement by the amount of
$100,000,000;

WHEREAS, each New Lender has agreed to join the Credit Agreement and other Loan
Documents and to provide a portion of the additional Commitment requested by the
Broker/Dealer; and

WHEREAS, the parties to this Agreement are entering into this Agreement for
purposes of effecting the increase in the Commitments requested by the
Broker/Dealer, as contemplated by Section 5 of Rider A to the Credit Agreement,
and to join each New Lender to the Credit Agreement and other Loan Documents.

NOW, THEREFORE, IT IS AGREED:

1. By executing and delivering this Agreement, each New Lender, as provided in
Section 5(b) of Rider A to the Credit Agreement, hereby becomes a party to the
Credit Agreement as a Lender thereunder with the same force and effect as if
originally named therein as a Lender, and without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a Lender
thereunder and agrees to provide a Commitment to the Broker/Dealer under the
Credit Agreement in the amount shown on Schedule I as of the Effective Date (as
hereinafter defined) of this Agreement.

2. Each party hereto acknowledges and agrees that the Commitments of the New
Lenders and the other Lenders under the Credit Agreement are several and not
joint commitments and obligations of such Lenders.

3. Each New Lender certifies that it has delivered to the Administrative Agent,
together with its signature page hereto, (i) the documentation required under
Section 7 of Rider A to the Credit Agreement, duly completed and executed by
such New Lender, and (ii) an Administrative Questionnaire in the form supplied
by the Administrative Agent, duly completed by the New Lender.



--------------------------------------------------------------------------------

4. Each New Lender (x) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all requirements of an Eligible
Assignee under the Credit Agreement (provided that the execution of this
Agreement by the Broker/Dealer and the Administrative Agent shall be deemed to
be a consent under Section 32(b)(iii) of Rider A to the Credit Agreement),
(iii) from and after the date hereof, such New Lender will be bound by the
provisions of the Credit Agreement as a Lender thereunder with the same force
and effect as if originally named therein as a Lender and, to the extent of its
Commitments thereunder, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the New Lender’s rights and obligations as a Lender under the
Credit Agreement and any other documents or instruments delivered pursuant
thereto, and either it, or the Person exercising discretion in making its
decision to acquire such assets, is experienced in acquiring assets of such
type, (v) such New Lender has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 16 to Rider A thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and to provide its Commitment, and on the
basis of which such New Lender has made such analysis and decision independently
and without reliance on the Administrative Agent or any other Lender, (vi) it
has delivered a true and complete Administrative Questionnaire and (y) agrees
that (i) it will, independently and without reliance on the Administrative Agent
or any other Lender, and based on such documents and information as it deems
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) such New Lender will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

5. Each party hereto agrees that this Agreement and the effectiveness of the
increased Commitment as provided in this Agreement shall be subject to
satisfaction by the Broker/Dealer of the following conditions and requirements:

(a) The Broker/Dealer shall have delivered to the Administrative Agent a
counterpart of this Agreement signed by each New Lender, the Broker/Dealer and
the Administrative Agent;

(b) The Broker/Dealer shall have delivered to the Administrative Agent Revolving
Notes executed by the Broker/Dealer in favor of each New Lender;

(c) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of the Broker/Dealer as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Broker/Dealer is a party or is to be a party;

(d) a certificate signed by a Responsible Officer of the Broker/Dealer
certifying (A) that the conditions specified in Section 14 of Rider A to the
Credit Agreement have been satisfied, (B) all representations and warranties of
the Broker/Dealer set forth in the Credit Agreement are true and correct in all
material respects (or if such representation or warranty is itself modified by
materiality or Material Adverse Effect, it shall be true and correct in all
respects) on the date hereof (or if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (C) no Event of Default, Event of Acceleration or Funding Blockage
Event exists on the date hereof before or after giving effect to the New Credit
Line Commitment and to the making of any New Advances;



--------------------------------------------------------------------------------

(e) a favorable written opinion (addressed to the Administrative Agent and the
New Lenders and dated the Effective Date) of Weil, Gotshal & Manges LLP, New
York counsel to the Broker/Dealer covering such other matters relating to the
Broker/Dealer, this Agreement or the transactions contemplated hereby as the
Administrative Agent shall reasonably request; and

(f) The Broker/Dealer shall have paid to the Administrative Agent all
reasonable, out-of-pocket costs and expenses incurred by the Administrative
Agent in connection with this Agreement and the transactions contemplated
herein, including without limitation, all reasonable fees and expenses of
counsel for the Administrative Agent.

The date on which the foregoing conditions have been satisfied shall be the
“Effective Date” of this Agreement.

6. The Broker/Dealer represents and warrants to the Administrative Agent and
each New Lender that this Agreement has been duly authorized, executed and
delivered by the Broker/Dealer, and that the Credit Agreement, as supplemented
and amended hereby, constitutes the legal, valid and binding obligation of the
Broker/Dealer enforceable against the Broker/Dealer in accordance with its terms
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

7. Except as supplemented and amended hereby, the Credit Agreement and all other
documents executed in connection therewith shall remain in full force and
effect. The Credit Agreement, as supplemented and amended hereby, and all
rights, powers and obligations created thereby or thereunder and under the Loan
Documents and all such other documents executed in connection therewith are in
all respects ratified and confirmed.

8. This Agreement may be executed in multiple counterparts, each of which shall
constitute an original but all of which when taken together shall constitute one
contract. This Agreement constitutes the entire agreement among the parties
hereto regarding the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, regarding such subject matter.

9. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each New Lender and the Broker/Dealer have caused this
Agreement to be duly executed and delivered by their respective authorized
officers and representatives, and the Administrative Agent, for the benefit of
the New Lenders, and all other Lenders under the Credit Agreement, has caused
the same to be accepted by its authorized officer, as of the day and year first
above written.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as New Lender

By:  

/s/ Glenn Schuermann

  Name: Glenn Schuermann   Title: Director

BARCLAYS BANK PLC,

as New Lender

By:  

/s/ Niels Pedersen

  Name: Niels Pedersen   Title: Director

THE ROYAL BANK OF SCOTLAND PLC,

as New Lender

By:  

/s/ David Barclay-Watt

  Name: David Barclay-Watt   Title: Director

SCOTIABANK (IRELAND) LIMITED,

as New Lender

By:  

/s/ Clive Sinnamon

  Name: Clive Sinnamon   Title: Director Corporate Banking By:  

/s/ Mark Allen

  Name: Mark Allen   Title: CFO

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA N.A.,

as New Lender

By:  

/s/ Jason Cassity

  Name: Jason Cassity   Title: Director

WELLS FARGO BANK NATIONAL ASSOCIATION,

as New Lender

By:  

/s/ Genviève Piché

  Name: Genviève Piché   Title: Director

MANUFACTURERS AND TRADERS TRUST COMPANY,

as New Lender

By:  

/s/ Ramal L. Moreland

  Name: Ramal L. Moreland   Title: Vice President WILLIS SECURITIES, INC. By:  

/s/ Antonio Ursano, Jr.

  Name: Antonio Ursano, Jr.  

Title:    Director, President and Chief Executive Officer

ACCEPTED AND AGREED:

SUNTRUST BANK,

as Administrative Agent

 

By:  

/s/ Paula Mueller

  Name: Paula Mueller   Title: Director

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]



--------------------------------------------------------------------------------

Schedule I

NEW CREDIT LINE COMMITMENT

 

New Lender

   New Credit Line Commitment  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 32,500,000.00   

Barclays Bank PLC

   $ 1,500,000.00   

The Royal Bank of Scotland plc

   $ 1,500,000.00   

Scotiabank (Ireland) Limited

   $ 1,500,000.00   

Bank of America N.A.

   $ 21,500,000.00   

Wells Fargo Bank National Association

   $ 21,500,000.00   

Manufacturers and Traders Trust Company

   $ 20,000,000.00   